This cause having heretofore been submitted to the Court upon the transcript of the record of the order herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that under the allegations of the bill of complaint an equity may be proven, it is, therefore, considered, ordered and decreed by the Court that the order of the Circuit Court overruling a demurrer to the bill of complaint be, and the same is hereby, affirmed.
  WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur. *Page 818